DIVERSIFIED RESOURCES INC. 37 Mayfair Road SW Calgary, Alberta T2V 1Y8 November 22, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Mark Wojciechowski Re:Diversified Resources Inc. Amendment No. 4 to Registration Statement on Form S-1 File No. 333-175183 Dear Mr. Wojciechowski, Pursuant to oral comments received by our counsel, we have filed an amendment to the S-1 which was originally filed June 28, 2011. Yours truly, /s/ Gordon Smith Gordon Smith President
